            Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 1 of 15




UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

The Diocese of Rochester and
The Diocese of Buffalo, N.Y.,

                 Plaintiffs,

                                                             Civil Action No.:
            v.

  The U.S. Small Business Administration
  and Jovita Corranza, solely as the Administrator
  of the U.S. Small Business Administration,

                 Defendants.



                                            COMPLAINT

             Plaintiffs The Diocese of Rochester (“Rochester Diocese”) and The Diocese of Buffalo,

N.Y. (“Buffalo Diocese”) (collectively the “Plaintiffs”) by and through their attorneys, Bond,

Schoeneck & King PLLC, bring this Complaint against the United States of America, the U.S.

Small Business Administration and Jovita Corranza, solely as the Administrator of the U.S. Small

Business Administration (collectively, the “SBA” or “Defendants”) and alleges as follows:

                                          INTRODUCTION

       1.         Under the Coronavirus Aid, Relief, and Economic Security Act, H.R. 748

(“CARES Act”), Congress and the President temporarily added a new program entitled the

“Paycheck Protection Program” to the SBA’s 7(a) Loan Program (hereinafter referred to as the

“PPP”).

       2.         The PPP and its associated benefits are intended to provide economic relief to small

businesses nationwide who are adversely impacted under the Coronavirus Disease 2019 (“COVID-
            Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 2 of 15




19”) Emergency Declaration issued by President Trump on March 13, 2020.

       3.       This is an action against the SBA under the Administrative Procedure Act, 5 U.S.C.

§ 701 et seq. and section 525 of the United States Bankruptcy Code, 11 U.S.C. § 525, seeking: (a)

declaratory judgment that the SBA’s implementation of the PPP is unlawful, discriminatory

against prospective borrowers who are debtors in bankruptcy, and beyond its statutory authority;

(b) a writ of mandamus under 28 U.S.C. § 1361 to compel the SBA the remove from all PPP

applications, including the PPP Official SBA Form 2483 (“PPP Application”), its disqualification

of bankruptcy debtors as viable applicants; and (c) an order enjoining the SBA from denying the

Plaintiffs a loan under the PPP based on the Plaintiffs’ status as a chapter 11 debtors.

                                         THE PARTIES

       4.       The Rochester Diocese is a Roman Catholic diocese in New York and is a not-for-

profit Religious Corporation under New York law with its principal place of business at 1150

Buffalo Road, Rochester, New York.

       5.       The Buffalo Diocese is a Roman Catholic diocese in New York and is a not-for-

profit Religious Corporation under New York law with its principal place of business at 795 Main

St., Buffalo, New York.

       6.       The SBA is an agency of the United States of America whose central office is

located at 409 Third Street, S.Q., Washington DC 20416.

                                 JURISDICTION AND VENUE

       7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1334,

1361 and 2201.       Jurisdiction is also proper under the judicial review provisions of the

Administrative Procedure Act (“APA”), 5 U.S.C. § 702.

       8.       Declaratory and injunctive relief is sought consistent with 5 U.S.C. § 706 and as
            Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 3 of 15




authorized in 28 U.S.C. § 2201 and 2202.

       9.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and 1409(a).

                                   FACTUAL BACKGROUND

       10.      On March 27, 2020 the President of the United States signed into law the CARES

Act, S. 3548, 116th Cong. (2020). The CARES Act is intended to, among other things, provide

stimulus to the economy by distributing approximately $2.3 trillion to various industries,

programs, and individuals.

       11.      The PPP is set forth in Title I of the CARES Act and is a temporary, short-term

program, and amends Section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the regulatory

scheme through which the SBA guarantees covered loans.

       12.      The PPP allows lenders to give federally guaranteed loans to small businesses to

cover payroll during the period of February 15, 2020 through June 30, 2020, as well as other

expenses including payments of interest on mortgages, rent, utilities and interest on other debt.

       13.      No collateral or personal guarantees are required to receive a PPP loan.

       14.      Neither the SBA nor lenders charge any fees for the PPP loan.

       15.      The loan has very favorable terms in that it matures in 2 years and carries an interest

rate of 1%.

       16.      Further, the PPP loan may be fully forgiven if the funds are used for payroll costs,

interest on mortgages, rent, and utilities, and certain other conditions are met as set forth in the

CARES Act.

       17.      Faith-based organizations like Plaintiffs are eligible to receive funding under the

PPP.
         Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 4 of 15




       18.     The PPP loan pool, however, is limited in size and the PPP is administered on a

first-come-first-served basis.

       19.     Congress has authorized up to $349 billion to the PPP. Accordingly, the PPP

contains a finite amount of money.

       20.     The demand for the PPP program has been overwhelming.

       21.     Upon information and belief, the SBA reported on April 11, 2020, that only one

week after applicants could start applying for the PPP loan, that banks had approved more than

725,000 loans totaling over $182 billion of the $349 billion allocated to the PPP.

       22.     President Trump announced on April 7, 2020 that the PPP program would be

“running out of money pretty quickly.”

       23.     The CARES Act grants the SBA emergency rule making authority and charges the

SBA to issue regulations to carry out certain of the programs contemplated in the CARES Act,

including the PPP. See CARES Act, section 1114.

       24.     On April 2, 2020, the SBA issued an interim final rule (the "First Interim Rule")

providing guidance on, among other things, the eligibility requirements to receive a loan under the

PPP. The First Interim Rule adopts the ineligibility standards set forth in section 120.110, title 13

of the Code of Federal Regulations ("CFR 120.110"), as further described in SBA's Standard

Operating Procedure 50-10, Subpart B, Chapter 2 ("SOP 50-10"). See First Interim Rule, 2(c)

("Businesses that are not eligible for PPP loans are identified in 13 CFR 120.110 and further

described further in SBA's Standard Operating Procedure").

       25.     The SOP 50-10 provides that a "Small Business Applicant" must, among other

things: be an operating business; be organized for profit; be located in the united states; be small
           Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 5 of 15




(as defined by the SBA); and demonstrate the need for the desired credit. See SOP 50-10, pg. 85.

       26.     The SOP 50-10 also provides that the businesses listed in CFR 120.110 are not

eligible for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business in CFR

120.110.

       27.     Notwithstanding the foregoing, on April 2, 2020, the SBA issued the PPP

Application, that purports to disqualify bankruptcy debtors from participation in the PPP. The PPP

Application is attached hereto as Exhibit A.

       28.     Further, Official SBA Form 2484, which is the Lender Application Form –

Paycheck Protection Program Loan Guaranty (“PPP Lender Application”), states that the PPP loan

cannot be approved unless the applicant certifies that neither the applicant nor any owner is

presently involved in any bankruptcy. The PPP Lender Application is attached hereto as Exhibit

B.

       29.     On April 4, 2020, the SBA issued a supplemental interim final rule ("the Second

Interim Rule") further providing guidance on the PPP. The Second Interim Rule does not provide

that bankruptcy debtors are ineligible for the PPP loan.

       30.     Defendants implemented the PPP in a manner that unlawfully excludes debtors in

bankruptcy.

       31.     Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim Rule

or the Second Interim Rule authorizes or permits the SBA to exclude debtors in bankruptcy from

the PPP.

       32.     The Plaintiffs, like many other businesses, have been financially affected by the

COVID-19 pandemic in ways that could not have been foreseen.
          Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 6 of 15




        33.     The New York State “stay at home” directive that requires 100 percent of the state’s

non-essential workforce to stay home and prohibits gatherings of more than 10 people has further

exacerbated this crisis for Plaintiffs.

        34.     The Plaintiffs rely on, as its primary source of income, revenue derived from

monthly parish assessments. The parishes derive a significant portion of their revenue from

offertory collection during masses and, a significant portion of the offertory collections occur

during Holy Week which includes Easter Sunday mass.

        35.     Because the parishes have been closed to their parishioners and the public, the

Plaintiffs are experiencing a significant decrease in revenue and anticipates that for as long as the

“stay at home” directive remains in effect they will struggle to continue making payroll payments.

        36.     The Plaintiffs are businesses that Congress intended would benefit from the PPP to

alleviate some of its payroll difficulties when it passed the CARES Act.

        37.     However, when Plaintiffs sought to apply for the PPP, they were informed that they

were ineligible because of their status as a chapter 11 debtors.

        38.     If Plaintiffs are permitted to apply for a PPP loan, both the Rochester Diocese and

the Buffalo Diocese will file separate motions in the Bankruptcy Court seeking entry of an order

pursuant to Bankruptcy Code section 364(b) authorizing each Plaintiff to obtain post-petition

financing on an unsecured basis (the “364 Motion”).

                                            COUNT I

                 Administrative Procedure Act – Exceeds Statutory Authority

        39.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 38 above with the same force and effect as though fully set forth herein.
         Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 7 of 15




        40.    Under the APA, courts must “hold unlawful and set aside agency action” that is “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. §

706(2)(C).

        41.    Defendants may only exercise authority conferred by statute.

        42.    The SBA issued the First Interim Rule which provides guidance on, among other

things, the eligibility requirements to receive a loan under the PPP. The First Interim Rule adopts

the ineligibility standards set forth in CFR 120.110, as further described in SOP 50-10.

        43.    SOP 50-10 provides that a "Small Business Applicant" must, among other things:

be an operating business; be organized for profit; be located in the United States; be small (as

defined by the SBA); and demonstrate the need for the desired credit. See SOP 50-10, pg. 85.

        44.    SOP 50-10 also provides that the businesses listed in CFR 120.110 are not eligible

for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business in CFR 120.110.

        45.    Notwithstanding the foregoing, the SBA issued the PPP Application, that purports

to disqualify bankruptcy debtors from participation in the PPP. See Exhibit A.

        46.    Further, the SBA issued the PPP Lender Application which states that the PPP loan

cannot be approved unless the applicant certifies that neither the applicant nor any owner is

presently involved in any bankruptcy. See Exhibit B.

        47.    The SBA issued the Second Interim Rule which further provides guidance on the

PPP. The Second Interim Rule does not provide that bankruptcy debtors are ineligible for the PPP

loan.

        48.    Defendants implemented the PPP in a manner that unlawfully excludes debtors in

bankruptcy.
           Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 8 of 15




       49.     Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim Rule

or the Second Interim Rule authorizes or permits the SBA to exclude debtors in bankruptcy from

the PPP.

       50.     Defendants implementation of the PPP in a manner that causes debtors in

bankruptcy, including Plaintiffs, to be ineligible is therefore “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right,” in violation of the APA. 5 U.S.C. § 706(2)(C).

       51.     The SBA has made a final determination with respect to the issuance of the PPP

Application and the PPP Lender Application.

       52.     There are no administrative appeals or remedies available to Plaintiffs to seek

review of the SBA’s determination to issue the PPP Application and the PPP Lender Application.

       53.     Defendants’ violation of the APA causes ongoing harm to Plaintiffs.

       54.     Plaintiffs are entitled to a declaratory judgment that Defendants’ implementation of

the PPP in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right,” in violation

of the APA.

       55.     Further, Plaintiffs are entitled to preliminary and permanent injunctive relief

enjoining Defendants from denying Plaintiffs a loan under the PPP based on the Plaintiffs’ status

as a chapter 11 debtors.

       56.     Plaintiffs are likely to succeed on the merits of their claims against the SBA.

       57.     Plaintiffs will suffer immediate and irreparable harm as a result of the unlawful

debtor disqualification criteria because the PPP offers applicants guaranteed loans that are not

otherwise obtainable in the private marketplace, the PPP funds are being rapidly being depleted
          Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 9 of 15




and will no longer be available unless Congress enacts further relief. Without a PPP loan, the

Plaintiffs will be forced to lay off or furlough essential employees which will have a permanent

effect on the Plaintiffs’ bankruptcy estates and alter how the Chapter 11 Cases will be

administered.

        58.     Further, the balance of the hardships weighs heavily in favor of the issuance of

injunctive relief.

        59.     Plaintiffs have no adequate remedy at law.

                                            COUNT II

                     Administrative Procedure Act – Arbitrary and Capricious

        60.     Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 59 above with the same force and effect as though fully set forth herein.

        61.     The APA provides that courts must “hold unlawful and set aside” agency action

that is “arbitrary, capricious, [or] an abuse of discretion.” 5 U.S.C. § 706(2)(A).

        62.     The SBA issued the First Interim Rule which provides guidance on, among other

things, the eligibility requirements to receive a loan under the PPP. The First Interim Rule adopts

the ineligibility standards set forth in CFR 120.110, as further described in SOP 50-10.

        63.     SOP 50-10 provides that a "Small Business Applicant" must, among other things:

be an operating business; be organized for profit; be located in the United States; be small (as

defined by the SBA); and demonstrate the need for the desired credit. See SOP 50-10, pg. 85.

        64.     SOP 50-10 also provides that the businesses listed in CFR 120.110 are not eligible

for an SBA loan. Bankruptcy debtors are not the listed as an ineligible business in CFR 120.110.

        65.     Notwithstanding the foregoing, the SBA issued the PPP Application, that purports

to disqualify bankruptcy debtors from participation in the PPP. See Exhibit A.
           Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 10 of 15




        66.    Further, the SBA issued the PPP Lender Application which states that the PPP loan

cannot be approved unless the applicant certifies that neither the applicant nor any owner is

presently involved in any bankruptcy. See Exhibit B.

        67.    The SBA issued the Second Interim Rule which further provides guidance on the

PPP. The Second Interim Rule does not provide that bankruptcy debtors are ineligible for the PPP

loan.

        68.    Defendants implemented the PPP in a manner that unlawfully excludes debtors in

bankruptcy.

        69.    Nothing in the CARES Act, SBA Regulations, SOP 50-10, the First Interim Rule

or the Second Interim Rule authorizes or permits the SBA to exclude debtors in bankruptcy from

the PPP.

        70.    Defendants implementation of the PPP in a manner that causes debtors in

bankruptcy, including Plaintiffs, to be ineligible is therefore “arbitrary, capricious, [or] an abuse

of discretion” in violation of the APA. 5 U.S.C. § 706(2)(A).

        71.    The SBA has made a final determination with respect to the issuance of the PPP

Application and the PPP Lender Application.

        72.    There are no administrative appeals or remedies available to Plaintiffs to seek

review of the SBA’s determination to issue the PPP Application and the PPP Lender Application.

        73.    Defendants’ violation of the APA causes ongoing harm to Plaintiffs.

        74.    Plaintiffs are entitled to a declaratory judgment that Defendants’ implementation of

the PPP in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is

“arbitrary, capricious, [or] an abuse of discretion” in violation of the APA.
         Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 11 of 15




        75.     Further, Plaintiffs are entitled to preliminary and permanent injunctive relief

enjoining Defendants from denying Plaintiffs a loan under the PPP based on the Plaintiffs’ status

as chapter 11 debtors.

        76.     Plaintiffs are likely to succeed on the merits of their claims against the SBA.

        77.     Plaintiffs will suffer immediate and irreparable harm as a result of the unlawful

debtor disqualification criteria because the PPP offers applicants guaranteed loans that are not

otherwise obtainable in the private marketplace, the PPP funds are being rapidly being depleted

and will no longer be available unless Congress enacts further relief. Without a PPP loan, the

Plaintiffs will be forced to lay off or furlough essential employees which will have a permanent

effect on the Plaintiffs’ bankruptcy estates and alter how the Chapter 11 Cases will be

administered.

        78.     Further, the balance of the hardships weighs heavily in favor of the issuance of

injunctive relief.

        79.     Plaintiffs have no adequate remedy at law.

                                            COUNT III

       Violation of 11 U.S.C. § 525 – Discriminatory Treatment of Chapter 11 Debtor

        80.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 79 above with the same force and effect as though fully set forth herein.

        81.     Section 525(a) of the Bankruptcy Code provides in relevant part that “a

governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter,

franchise, or other similar grant to, condition such a grant to . . . a person that is or has been a

debtor under this title.” 11 U.S.C. § 525(a). This list is illustrative rather than exhaustive.
         Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 12 of 15




       82.     The PPP is a government program designed to provide relief to small businesses

affected by COVID-19.

       83.     The SBA is denying Plaintiffs the benefits provided by the PPP through the debtor

in bankruptcy disqualification sections in the PPP Application and PPP Lender Application in

violation of section 525(a) of the Bankruptcy Code.

       84.     Plaintiffs are not being denied access to the PPP because of their creditworthiness,

in fact, the PPP was enacted to provide relief to struggling small businesses without regard to their

creditworthiness.

       85.     But for the debtor in bankruptcy disqualification sections in the PPP Application

and PPP Lender Application, Plaintiffs are otherwise eligible for a PPP loan.

       86.     As such, the debtor in bankruptcy disqualification sections in the PPP Application

and PPP Lender Application are interfering with Plaintiffs’ ability to obtain a “fresh start” and

their ability to retain its employees many of whom are crucial to the Plaintiffs’ business as going

concerns.

       87.     Through the bankruptcy disqualification sections in the PPP Application and PPP

Lender Application, Defendants have discriminated against chapter 11 debtors generally, and

Plaintiffs in particular, in violation of Section 525(a) of the Bankruptcy Code.

       88.     Defendants’ violation causes ongoing harm to Plaintiffs.

       89.     Plaintiffs are entitled to a declaratory judgment that Defendants’ implementation of

the PPP in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is

unlawful and discriminatory against debtors in bankruptcy in violation of Section 525(a) of the

Bankruptcy Code.
          Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 13 of 15




         90.    Further, Plaintiffs are entitled to preliminary and permanent injunctive relief

enjoining Defendants from denying Plaintiffs a loan under the PPP based on the Plaintiffs’ status

as chapter 11 debtors.

         91.    Plaintiffs are likely to succeed on the merits of their claims against the SBA.

         92.    Plaintiffs will suffer immediate and irreparable harm as a result of the unlawful

debtor disqualification criteria because the PPP offers applicants guaranteed loans that are not

otherwise obtainable in the private marketplace, the PPP funds are being rapidly being depleted

and will no longer be available unless Congress enacts further relief. Without a PPP loan, the

Plaintiffs will be forced to lay off or furlough essential employees which will have a permanent

effect on the Plaintiffs’ bankruptcy estates and alter how the Chapter 11 Cases will be

administered.

         93.    Further, the balance of the hardships weighs heavily in favor of the issuance of

injunctive relief.

         94.    Plaintiffs have no adequate remedy at law.

                                            COUNT IV

                             MANDAMUS UNDER 28 U.S.C. §1361

         95.    Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 94 above with the same force and effect as though fully set forth herein.

         96.    The Defendants have the non-discretionary duty to comply with the CARES Act

and the provisions of the PPP to apply criteria to the PPP that are substantively and/or procedurally

valid and to avoid imposing criteria to the PPP that are substantively and/or procedurally ultra

vires.
         Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 14 of 15




        97.     Plaintiffs are entitled to a writ of mandamus under 28 U.S.C. § 1361 to compel the

SBA the remove from all PPP applications, including the PPP Application and the PPP Lender

Application its disqualification of bankruptcy debtors as viable applicants because SBA acted

beyond its statutory authority in implementing such disqualifying factors.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs pray for judgment as follows:

        1.      On Count I: (a) declaratory judgment that Defendants’ implementation of the PPP

in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” in violation of the APA;

and (b) preliminary and permanent injunctive relief enjoining Defendants from denying Plaintiffs

a loan under the PPP based on Plaintiffs’ status as chapter 11 debtors.

        2.      On Count II: (a) declaratory judgment that Defendants’ implementation of the PPP

in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is “arbitrary,

capricious, [or] an abuse of discretion” in violation of the APA; and (b) preliminary and permanent

injunctive relief enjoining Defendants from denying Plaintiffs a loan under the PPP based on

Plaintiffs’ status as a chapter 11 debtors.

        3.      On Count III: (a) declaratory judgment that Defendants’ implementation of the

PPP in a manner that causes debtors in bankruptcy, including Plaintiffs, to be ineligible is unlawful

and discriminatory against debtors in bankruptcy in violation of Section 525(a) of the Bankruptcy

Code; and (b) preliminary and permanent injunctive relief enjoining Defendants from denying

Plaintiffs a loan under the PPP based on Plaintiffs’ status as a chapter 11 debtors.

        4.      On Count IV: a writ of mandamus under 28 U.S.C. § 1361 to compel the SBA the
        Case 6:20-cv-06243-EAW Document 1 Filed 04/15/20 Page 15 of 15




remove from all PPP applications, including the PPP Application and the PPP Lender Application

its disqualification of bankruptcy debtors as viable applicants because SBA acted beyond its

statutory authority in implementing such disqualifying factors.

       5.      Additionally, Plaintiffs request such other and further relief as this Court may deem

just and proper.

Dated: April 15, 2020

                                                   Respectfully submitted,

                                                   BOND, SCHOENECK & KING PLLC




                                             by:
                                                   Stephen A. Donato
                                                   Charles J. Sullivan
                                                   Brian J. Butler
                                                   One Lincoln Center
                                                   Syracuse, NY 13202
                                                   Telephone: (315) 218-8336
                                                   Facsimile: (315) 218-8100
                                                   sdonato@bsk.com
                                                   csullivan@bsk.com
                                                   bbutler@bsk.com

                                                   Counsel for Plaintiffs The Diocese of Rochester
                                                   and The Diocese of Buffalo, N.Y.
